Title: To Benjamin Franklin from Richard Bache, 16 January 1779
From: Bache, Richard
To: Franklin, Benjamin


Dr. Sir
Philadelphia January 16, 1779—
I write and write and write again and again to you, but I cannot hear whether or not my Letters, any of them, ever reach you— It is now many months since we had the happiness of a Line from you— Not long since, I wrote you a very long letter Via Baltimore by the Brig Saratoga, but I find she is carried into Newyork, the Captain of her is come here & tells me he threw his papers over board in the chace, as I have sent duplicates of that letter different ways, I hope one of them will reach you, especially as with that Letter I have sent you the Bills of Exchange for the Interest of your money in the loan office— This will be handed you by Lieut. Colonel Crenis, a Gentleman you recommended to my Civilities, he returns home with ample proofs of his good Conduct as a Gentleman & a Soldier during his services in America, he has been in most of our warm skirmishes & engagements, & from the certificates I see him possessed of, he must certainly be a Gentleman of merit— My love to Ben, tell him I have never recd a Line from him, tho’ I have wrote to him repeatedly—Sally & the Children are well & join me in Love & Duty to Ben, Temple & Yourself, I am Dr. Sir Your affectionate Son
Rich: Bache
Dr. Franklin
 
Notation: Various
